Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the amendment filed on 05/31/2019. Claims 1-17 and 19 are pending in this application. Claims 1, 9 and 16 are independent claims. Claims 18 and 20 are canceled. This Action is made Final.


Allowable Subject Matter
2. Claims 1-15 are allowed.

Claim Rejections - 35 USC § 103
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US PGPub 20180129515), in view of Canessa (US PGPub 20140121008), and further in view of Needamangala (US PGPub 20090241131).

As per Claim 16, Kumar teaches of a system, comprising: one or more processors; a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the system to: receive, from a computing device, a download request that identifies a first feature file associated with a feature of [operating system];  (Par 8, In this case, a user of the measurement device can, when being connected through Internet, make a request for an update and only receive upgrades for measurement features which require an update whilst the remaining measurement features will remain unchanged. Par 39, It can request the user to select and upgrade the hardware and software components. In accordance with another embodiment, the configuration unit 12 can also request the user to input a specific measurement task after which the configuration unit 12 will automatically analyze, collect and enable relevant measurement features of the currently stored measurement software package which are needed for carrying out the specifically requested measurement task. If the necessary or requested measurement feature is not found in the current measurement software package installed in the memory unit 13, the configuration unit 12 may also determine to request a download of a specific measurement software package including the missing measurement feature or a download of the specific measurement feature itself from the remote storage location 3.)
identify, based on the download request, a batch of feature files that is associated with the feature of the  [operating system], wherein the batch of feature files includes the first feature file and one or more second feature files; (Par 42, one of the options can also be an option "New Available Features" to request new available measurement features or an option "Upcoming Features" to display upcoming measurement features. Fig. 4 and par 52, In this context, the "dependency" could relate to the fact that one or more of the first configurable measurement features 131-1, 131-2, 131-3 to 131-N of a first measurement software package 131 are identical to second configurable measurement features 
generate a download package that includes and (Par 12, a display unit coupled to the processor unit and the memory unit and adapted to display a configuration screen with user-selectable configuration options for configuring the measurement software to comprise one or more predetermined measurement features.)
transmit the download package to the computing device to enable implementation of the feature of the [operating system]. (Par 27, The remote storage location 3 stores software packages or individual measurement features with which the measurement device 1 needs to be upgraded. In addition to the downloading of an upgraded software package from the remote storage location 3, the measurement software, when it has been downloaded to the measurement device 1, needs to be further configured to the specific needs of the customer of the measurement device 1. Par 45, the download of a measurement feature (or an entire measurement software package) or upgrades thereof from the remote storage location 3 shown in FIG. 2. Par 56, this manner, the configuration unit 12 can also propose compatible update measuring applications and can assist and ensure the installation of the right packages.)
Kumar does not specifically teach, however Canessa teaches of at least a first payload that corresponds to the first feature file and one or more second payloads that corresponds to the one or more second feature files; (Par 57, The microcontroller 720 activates or deactivates certain payload features 730, 740, 750 based on certain game states. Par 58, Alternatively, payload features may be deactivated, for example in response to inactivity by the user. The determination of whether a payload feature is to be activated or deactivated may be performed by the microcontroller 720 or a processor on the gaming device or a remote server or combination thereof. Depending on these game play events and/or character data changes. the microcontroller 720 may activate or deactivate one or more of the payload features 730, 740, 750. Par 59, the payload feature may be data or software content. 
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add at least a first payload that corresponds to the first feature file and one or more second payloads that corresponds to the one or more second feature files, as conceptually seen from the teaching of Canessa, into that of Kumar, because the modification can help identify each feature of the software updates from the content in the payload in the software package transmission in order to facilitate the lighter software installation only with user’s selection.
Neither Kumar nor Canessa specifically teaches however Needamangala teaches to … identifies a first feature file associated with a feature of an operating system and that lacks an identification of at least one second feature file associated with the feature of the operating system and feature of the operating system (Par 29, The interrogation tool 114 may output the data generated through interrogation of a plurality of modules to populate a database that relates to available features of the operating system 108. Par 34, A module is loaded that is configured to interact with a plurality of features provided via an operating system (block 202). In order to output the graphics data of the user interface, the application 110 may be configured to interact with a variety of features provided via the operating system 108. Par 35-37, The substitute functionality that is provided through the redirection permits determining for each module analyzed corresponding features of the operating system 108 that are used by the module. Using the module interrogation techniques described herein, a subset of available features used by a particular module may be identified.  Based on the redirection, one or more of the operating system features are determined that are used by the module (block 206). data is stored that corresponds to the module that indicates the features of the operating system which are used by the module (block 208). The log files indicate for a corresponding module the features of the operating system 108 identified as being used by a module. Par 40, As part of this negotiation, a printer driver 124 may provide a list of features of the operating system 108 that the printer driver 124 is configured to use. Par 41, Based on the redirection, interrogation tool 114 may intercept the one or more calls to identify features of the operating system 108 that are used by the printer driver 124. Thus, it’s obvious that each 
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add identifying a first feature file associated with a feature of a software component an operating system and that lacks an identification of at least one second feature file associated with the feature of the operating system, as conceptually seen from the teaching of Needamangala, into that of Kumar and Canessa, because the modification can help identify each OS feature in the payload in the software package in order to facilitate the lighter software installation only with user’s specific needs without redundant updates or downloads.

As per Claim 17, Canessa further teaches of the system of claim 16, wherein the batch of feature files further includes a third feature file, and wherein the computer-readable instructions are further executable by the one or more processors to cause the system to omit a third payload that corresponds to the third feature file from the download package based on a state of the computing device corresponding to the third payload being written to a local storage medium on the computing device. (Par 57, The microcontroller 720 activates or deactivates certain payload features 730, 740, 750 based on certain game states. Par 58, Alternatively, payload features may be deactivated, for example in response to inactivity by the user. The determination of whether a payload feature is to be activated or deactivated [omitted] may be performed by the microcontroller 720 or a processor on the gaming device or a remote server or combination thereof.)

7. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US PGPub 20180129515), in view of Canessa (US PGPub 20140121008), in view of Needamangala (US PGPub 20090241131), and further in view of Shankar (US PGPub 20150169602).

the first feature file that is formatted according to a first file format, and wherein the at least one second feature file is formatted according to at least one second file format. (Par 21, the File Metadata Handler may help an end user to define or specify information such as, for example, file envelope format (e.g., headers, body, and payload if any), file format (XML, Text, JSON, CSV, etc.), elements that define transaction boundaries, validation of the data, conditions and/or logic for data transformation and processing, support for processing of encrypted data, etc Par 56, If the file type is text or some other format, then the user may define the file envelope (including, headers, body and payload if any, etc.) in step 411.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add the first feature file that is identified in the download request is a first file format, and wherein the one or more second feature files that are provided in the download package are formatted according to one or more second file formats, as conceptually seen from the teaching of Kurian, into that of Kumar, Canessa and Needamangala, because the modification can help download and install each feature of the software updates from the content in the payload in the software package transmission by matching compatible format in order to facilitate the lighter software installation and transmission.


Response to Arguments
9. Applicant’s arguments with respect to claims 16 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner would like to point out that the amendment to the claim 16 recites the additional subject matter such as at least one second feature file associated with the feature of the operating system, other than the ones from the canceled claims 18 and 20.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAE U JEON/Primary Examiner, Art Unit 2193